Citation Nr: 9909898	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for disability 
exhibited by headaches.

2.  Entitlement to service connection for disability 
exhibited by left leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 1996 the RO, inter alia, denied as not well grounded a 
claim for entitlement to service connection for headaches, 
secondary to a shell fragment wound to the vertex scalp.  
Subsequently, the veteran perfected an appeal as to this 
issue.

In September 1997 the RO denied entitlement to service 
connection for headaches, secondary to a shell fragment wound 
to the vertex scalp, on the merits (conceding well-
groundedness) and denied entitlement to service connection 
for leg pains, secondary to a service-connected left hip 
scar.  Subsequently, the veteran perfected an appeal as to 
these issues.


REMAND

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims that are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

During the course of appellate review, the veteran requested 
a personal hearing before a local hearing officer.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  
Therefore, the Board finds that the case should be remanded 
to the RO for additional action.

The Board also notes that the claims file includes medical 
opinions from the Chief Medical Officer of the VA Outpatient 
Clinic in Laredo, Texas, but does not reflect that the 
treatment records associated with any treatment at that 
facility have been requested.  The Board finds that all 
available medical treatment records should be obtained for an 
adequate determination regarding service connection. 

VA has a statutory duty to assist veterans in the development 
of evidence pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be scheduled to 
appear at a personal hearing before the 
RO hearing officer as soon as it may be 
feasible.  The veteran should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to 
this appeal at that time.  

2.  The RO should obtain the medical 
records associated with the veteran's 
treatment at the Laredo VA Outpatient 
Clinic.  All pertinent evidence received 
should be associated with the claims 
file.

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature and etiology 
of the claimed disabilities.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiners prior to the examinations.  The 
examinations should include any tests or 
studies necessary for an accurate 
assessment. 

As to the claimed headache disorder, the 
examiner is requested to discuss whether 
it is as likely as not that any present 
headache disorder is related to metallic 
fragments to the left frontal area of the 
skull.  Any opinion provided should be 
reconciled with the July 1996 VA medical 
opinion and private hospital records 
dated in June 1996.

As to the claimed leg pain disorder, the 
examiner is requested to discuss whether 
the veteran's complaints of left leg pain 
can be distinguished from symptoms 
attributable to his service-connected 
residuals of a gunshot wound to the left 
thigh, muscle group VIII, or left hip 
scar.  If so, the cause of the left leg 
pain should be identified and the 
examiner should comment on its etiology.  
A complete rationale for any opinion 
provided is requested.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





